THE district court decreed an apportionment and division of a certain public range in Moffat county, Colorado, partly for the use of cattle and partly for sheep, pursuant to the provisions of chapter 125, Session Laws 1929. Later some of the sheepmen brought supplementary proceedings against other sheepmen under section 6 of the same act, to establish that certain territory theretofore *Page 285 
adjudged to be exclusive sheep range was overstocked; that the excessive use was permanently destroying the vegetation, and will do so; that the territory is capable of supporting only 70,000 head; that petitioners are entitled to priority of use, and for an injunction. Evidence was taken and the court found and decreed for the petitioners. Jouflos and other respondents against whom the injunction was obtained assign error and ask for a supersedeas.
[1] The evidence is not preserved by bill of exceptions and we must therefore assume that it is sufficient to support the decree.
[2] Plaintiffs in error challenge the constitutionality of the above act of the Legislature upon grounds similar to those presented in No. 12,881, Allen v. Bailey, 91 Colo. 260,14 P.2d 1087, but upon the authority of that case the judgment must be affirmed.